Exhibit (10) (ag) MET-PRO CORPORATION STANDARD FORM FOR THE INCENTIVE STOCK OPTION AGREEMENT INCENTIVE STOCK OPTION AGREEMENT made as of the 10th day of December, 2007, between MET-PRO CORPORATION, a Pennsylvania corporation (the “Company”), and , an employee of the Company (“Optionee”). Pursuant to and under the terms of the Met-Pro Corporation 2005 Equity Incentive Plan (the “Plan”), the Company hereby grants the Optionee the option to acquire Common Shares, par value $.10 per share, of the Company on the following terms and conditions: 1. GRANT OF OPTION. The Company hereby grants to Optionee the right and option (the “Option”) to purchase up to () Common Shares, par value $.10 per share, of the Company (the “Shares”), to be transferred to the Optionee upon the exercise hereof, fully paid and nonassessable. Under certain circumstances provided for herein, this Option is intended to qualify as an incentive stock option under Section 422 of the Internal Revenue Code of 1986, as amended; provided, however, under other circumstances provided for herein, this Option shall be deemed a non-qualified stock option. 2.OPTION PRICE. The exercise price of the Option shall be dollars and cents ($) per share. The Company shall pay all original issue or transfer taxes on the exercise of the Option. 3.VESTING OF OPTION. (a) Subject to Section 3(b) and Section 4 hereof and the other provisions hereof, the Option shall be exercisable commencing upon the date hereof as follows: Number of Shares Date first exercisable December 10, 2008 December 10, 2009 December 10, 2010 (b) Any portion of the Option that shall not yet be exercisable under the terms of Section 3(a) shall immediately and without action by any party become exercisable upon the earlier to occur of the following: (i) a Change of Control (as hereafter defined); (ii) the death of Optionee; (iii) a declaration of permanent and total disability of the Optionee (as defined in Section 22(e) of the Internal Revenue Code)(hereafter, “permanent and total disability”) together with a declaration of Optionee’s eligibility for Social Security disability benefits; and (iv) the cessation of the Optionee’s services to the Company as an employee of the Company, other than voluntarily or for cause. (c) For purposes of this Agreement, (i) the term “Change in Control” shall have the same definition as set forth in any Key Employee Severance Agreement from time to time in effect between the Company and any key employee of the Company; and (ii) the cessation of Optionee’s services to the Company as a result of retirement pursuant either to (A) a pension or retirement plan adopted by the Company or (B) at or after the normal retirement date prescribed from time to time by the Company, shall be deemed to be a cessation other than voluntarily or for cause.
